The bill of complaint was filed in the court below seeking to rescind the purchase and sale of certain property and to require cancellation of a certain mortgage and the return by the appellees to the appellants of certain monies paid as part of the purchase price of the property involved. *Page 458 
The suit was brought upon the theory that the complainants in the court below were entitled to relief prayed because of misrepresentations made in regard to the location of the property.
There was a demurrer to the bill of complaint. The demurrer was sustained and, the complainants refusing to plead further, the bill was dismissed and from such order appeal was taken.
The orders appealed from should be affirmed on authority of the opinion in the case of Hirshman et al, v. Hodges-Ohara 
Russell Co., 59 Fla. 517, 51 So. R. 550, and it is so ordered.
Affirmed.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.